Name: Council Decision (CFSP) 2017/301 of 17 February 2017 extending the mandate of the European Union Special Representative for the Sahel
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa
 Date Published: 2017-02-21

 21.2.2017 EN Official Journal of the European Union L 43/225 COUNCIL DECISION (CFSP) 2017/301 of 17 February 2017 extending the mandate of the European Union Special Representative for the Sahel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 33 and Article 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 December 2015, the Council adopted Decision (CFSP) 2015/2274 (1) appointing Mr Ã ngel LOSADA FERNÃ NDEZ as the European Union Special Representative (EUSR) for the Sahel. The EUSR's mandate is to expire on 28 February 2017. (2) The EUSR's mandate should be extended for a further period of 16 months. (3) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative 1. The mandate of Mr Ã ngel LOSADA FERNÃ NDEZ as the EUSR for the Sahel is extended until 30 June 2018. The Council may decide that the mandate of the EUSR be terminated earlier, based on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). 2. For the purposes of the EUSR's mandate, the Sahel is defined as comprising the primary focus of the EU Strategy for Security and Development in the Sahel (the Strategy) and its Regional Action Plan (the RAP), namely Burkina Faso, Chad, Mali, Mauritania and Niger. For issues with broader regional implications, the EUSR shall engage with the countries of the Lake Chad basin and other countries and regional or international entities beyond the Sahel, including the Maghreb, West Africa and the Gulf of Guinea, as appropriate. Article 2 Policy objectives 1. The EUSR's mandate shall be based on the Union's policy objective in relation to the Sahel to contribute actively to regional and international efforts to achieve lasting peace, security and development in the region. The EUSR shall furthermore aim to enhance the quality, intensity and impact of the Union's multi-faceted engagement in the Sahel. 2. The EUSR shall contribute to developing and implementing all the Union's efforts in the region, in particular in the political, security and development areas, including the Strategy, and its RAP, and to coordinating all relevant instruments for Union actions. 3. Priority shall be given to Mali and to its long-term stabilisation and to the regional dimensions of the conflict, in coordination with the EU delegation and other relevant stakeholders, including Member States, the Commission and the European External Action Service (EEAS). 4. The Union's policy objectives should aim, through the coordinated and effective use of all its instruments, to promote a return for Mali and its people to a path of peace, reconciliation, security and development. 5. Due attention shall be given to contributing to the strengthening of the coordination efforts between the Sahel countries within the areas of security and development, in particular of the G5 Sahel. Article 3 Mandate 1. In order to achieve the Union's policy objectives in relation to the Sahel, the EUSR's mandate shall be to: (a) actively contribute to the implementation of the Strategy and its RAP and to coordinate and further develop the Union's comprehensive approach to the regional crisis, with a view to enhancing the overall coherence and effectiveness of Union activities in the Sahel; (b) engage with all relevant stakeholders of the region, governments, regional organisations, in particular the G5 Sahel, international organisations, civil society and diasporas, including with all the countries of the Maghreb and the Lake Chad basin, with a view to furthering the Union's objectives, and contribute to a better understanding of the role of the Union in the Sahel; (c) represent and promote the interests and visibility of the Union in relevant regional and international fora, including the participation in the ComitÃ © de Suivi of the Mali Peace Agreement, and facilitate fully coordinated and comprehensive Union action in the region drawing on all relevant instruments, including development assistance, Member States activities and Union support to crisis management and conflict prevention through the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali), the European Union CSDP mission in Mali (EUCAP Sahel Mali) and the European Union CSDP mission in Niger (EUCAP Sahel Niger); (d) maintain close cooperation with the United Nations (UN), in particular the Special Representative of the Secretary-General for West Africa and the Sahel, the Special Representative of the Secretary-General and Head of the UN Multidimensional Integrated Stabilisation Mission in Mali (Minusma), the African Union (AU), in particular the AU High Representative for Mali and the Sahel, the G5 Sahel, the Economic Community of West African States, the Lake Chad Basin Commission and other leading national, regional and international stakeholders including other special envoys for the Sahel, as well as with the relevant bodies in the Maghreb area; (e) closely follow the regional and trans-boundary dimensions of the challenges facing the region, including terrorism, organised crime, arms smuggling, human trafficking and smuggling, drug trafficking, refugee and migration flows and related financial flows; in close cooperation with the EU Counter-Terrorism Coordinator, contribute to the further implementation of the EU Counter-Terrorism Strategy; (f) closely follow the humanitarian, political, security and development consequences of large scale refugee and migration flows and related illicit financial flows across the region; upon request, engage in dialogues on migration with relevant stakeholders and contribute more generally to the Union's policy on migration and refugees with respect to the region, in line with the Union's political priorities, in order to increase cooperation including on return and readmission; work with countries of the Sahel to follow up action agreed at the Valetta Summit in November 2015, including the EU Emergency Trust Fund for Stability and Addressing Root Causes of Irregular Migration and Displaced Persons in Africa, and in connection with the Partnership Frameworks; (g) maintain regular high-level political contacts with the countries in the region affected by terrorism and international crime and ensure the Union's key role in international efforts to fight terrorism and international crime. This includes the Union's efforts to enhance its support to the security sector through the regionalisation of the CSDP missions and active support to regional capacity building, and ensuring that the root causes of terrorism and international crime in the Sahel are adequately addressed; (h) closely follow the political, security and development consequences of humanitarian crises in the region; (i) with regard to Mali, contribute to the stabilisation of the country, in particular a full return to constitutional normalcy and governance throughout the territory and a credible national inclusive dialogue in the overall framework of the Mali Peace Agreement. This also includes promoting institution building, security sector reform and long-term peace building and reconciliation and fighting against corruption and impunity in Mali, as well as facilitating active and fully coordinated Union's efforts to promote a swift implementation of the Mali Peace Agreement; (j) contribute to the implementation of the Union's human rights policy in the region in cooperation with the EUSR for Human Rights, including the EU Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict, as well as on violence against women and girls and combating all forms of discrimination against them, and the Union's policy on Women, Peace and Security, and promote inclusiveness and gender equality in the state building process, in line with the UN Security Council Resolution 1325 (2000) and subsequent resolutions on Women, Peace and Security, including Resolution 2242 (2015). The contribution will include monitoring and reporting on developments, as well as formulating recommendations in this regard and maintaining regular contacts with the relevant authorities in Mali and in the region, the Office of the Prosecutor of the International Criminal Court, the Office of the High Commissioner for Human Rights and the human rights defenders and observers in the region; (k) follow up and report on compliance with relevant UN Security Council Resolutions (UNSCRs), in particular UNSCRs 2056 (2012), 2071 (2012), 2085 (2012), 2100 (2013) and 2295 (2016). 2. For the purpose of the fulfilment of the mandate, the EUSR shall, inter alia: (a) advise and report on the formulation of Union positions in regional and international fora, as appropriate, in order to proactively promote and strengthen the Union's comprehensive approach towards the crisis in the Sahel; (b) maintain an overview and facilitate full coordination of all activities of the Union and cooperate closely with relevant Union delegations. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the EEAS and its relevant departments, in particular with the Africa Department. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the EUSR's mandate for the period from 1 March 2017 to 30 June 2018 shall be EUR 1 840 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSR's mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy and security issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the sending Member State, the sending institution of the Union or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to work with the EUSR. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS, respectively, and shall carry out their duties and act in the interest of the EUSR's mandate. 4. The EUSR's staff shall be co-located within the relevant EEAS departments or Union delegations in order to ensure coherence and consistency of their respective activities. Article 7 Privileges and immunities of the EUSR and of the EUSR's staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the EUSR's mission and the members of the EUSR's staff shall be agreed with the host countries, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSR's team shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (2). Article 9 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations in the region and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in accordance with the EUSR's mandate and on the basis of the security situation in the area of responsibility, for the security of all personnel under the EUSR's direct authority, in particular by: (a) establishing a specific security plan based on guidance from the EEAS, including specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the area of responsibility, as well as management of security incidents, and providing for a contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance, as required by the conditions in the area of responsibility; (c) ensuring that all members of the EUSR's team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the area of responsibility, based on the risk ratings assigned to that area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties, as necessary. Regular reports shall be circulated through the COREU network. The EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. 2. The EUSR shall report on the best way of pursuing Union initiatives, such as the contribution of the Union to reforms, and including the political aspects of relevant Union development projects, in coordination with Union delegations in the region. Article 12 Coordination 1. In the framework of the Strategy and its RAP, the EUSR shall contribute to the unity, consistency and effectiveness of the Union's political and diplomatic action and shall help ensure that all Union instruments and Member States' actions are engaged consistently, to attain the Union's policy objectives. 2. The activities of the EUSR shall be coordinated with those of Union delegations and of the Commission, as well as those of other EUSRs active in the region. The EUSR shall provide Member States' missions and Union delegations in the region with regular briefings. 3. In the field, close liaison shall be maintained with the relevant Heads of Member States' missions and of the Union delegations. The EUSR, in close coordination with the relevant Union delegations, shall provide the Heads of Missions of EUCAP Sahel Niger and of EUCAP Sahel Mali and the Mission Commander of EUTM Mali with local political guidance. The EUSR, the Mission Commander of EUTM Mali and the Civilian Operations Commanders of EUCAP Sahel Niger and of EUCAP Sahel Mali shall consult each other as required. Article 13 Assistance in relation to claims The EUSR and the EUSR's staff shall assist in providing elements to respond to any claims and obligations arising from the mandates of the previous EUSRs for the Sahel, and shall provide administrative assistance and access to relevant files for such purposes. Article 14 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by 30 September 2017 and a comprehensive mandate implementation report by 31 March 2018. Article 15 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 February 2017. For the Council The President E. BARTOLO (1) Council Decision (CFSP) 2015/2274 of 7 December 2015 appointing the European Union Special Representative for the Sahel (OJ L 322, 8.12.2015, p. 44). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).